Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 5. December 1806.

I am still without any letters of intelligence from you or any of my friends at Boston and Quincy, since my departure—I presume you waited to hear of my arrival before you wrote—My letter of 28. November, the day after my arrival must have reached you before this time.
I enclose you two letters from Eliza, who is at Mr: Boyd’s—I dined there, day before yesterday; and all our family were to have done the same—They were all however prevented by a Snow-Storm—This Storm I suppose you will know more about than we do. As probably it must have been more violent in Boston than here—There is not much of the Snow now left.
Little business done in Congress yet—Mr: Giles is here; but has never recovered from his misfortune of last Winter—He walks with crutches, and can barely stand without them.
Love to the children—George I hope continues his progress both in French and English—His Cousin John is already far advanced in his English Grammar.
affectionately yours.
John Quincy Adams.